DETAILED ACTION

Response to Amendment
The Amendment filed 08/10/2021 has been entered.  Claims 1-10, 13, and 16-24 remain pending in the application.  Claims 16-20 and 23-24 have been withdrawn, although it is unclear if they have been cancelled as no claim text was provided.  Claims 11-12 and 14-15 have been canceled.  

Claim Objections
Claims 16-20 and 23-24 are objected to because of the following informalities:  The claims have been labeled as withdrawn, however no claim text has been provided.  The text of all pending claims under examination and withdrawn claims must be submitted each time any claim is amended.  See MPEP 714 II C (C).  Appropriate correction is required.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 has been considered by the examiner.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 contains the limitation “curing the raw first layer .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-3, 5, 13, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dardona et al. (US 20190099940 A1).  
Regarding claim 1, Dardona teaches “a process for direct writing of conformal and free-form magnets using magnetic ink” (which reads upon “a method of forming a magnet, the method comprising”, as recited in the instant claim; paragraph [0009]).  Dardona teaches that “photopolymer 20 and magnetic powder 22 are mixed to form magnetic ink” (which reads upon “forming a slurry comprising magnetic powder material ink reads on slurry).  Dardona teaches that “direct writer 40 may produce ink layer 50” (which reads upon “creating a raw first layer from the slurry”, as recited in the instant claim; paragraph [0030]).  Dardona teaches that “after ink layer 50 is produced by direct writer 40, ink layer 50 must undergo soft-cure 52, and that in soft-cure 52, ink layer 50 is exposed to first light exposure 54” (which reads upon “curing the raw first layer with electromagnetic radiation only to form a cured first layer”, as recited in the instant claim; paragraph [0031; light reads on electromagnetic radiation]).  Dardona teaches that “first light exposure 54 has a wavelength of 365-405 nm” (paragraph [0031]).  Dardona teaches that “the purpose for ink layer 50 being structurally rigid is to support the placement of a subsequent ink layer 50 upon a previous ink layer 50, while maintaining the desired structure of magnet 70” (which reads upon “after curing the raw first layer, creating a raw second layer from the slurry in contact with the cured first layer”, as recited in the instant claim; paragraph [0031]).  Dardona teaches that “after ink layer 50 is produced by direct writer 40, ink layer 50 must undergo soft-cure 52, and that in soft-cure 52, ink layer 50 is exposed to first light exposure 54” (which reads upon “curing the raw second layer with electromagnetic radiation only to form a cured second layer, the cured second layer being attached to the cured first layer”, as recited in the instant claim; paragraph [0031]).  
Regarding claim 2, Dardona teaches the method of claim 1 as stated above.  Dardona teaches that “a magnetizing field may be applied during soft-cure 52” (paragraph [0041]).  
Regarding claim 3, Dardona teaches the method of claim 2 as stated above.  Dardona teaches that “Repeat process step 56 may occur for a number of times that is necessary for direct writer 42 to produce consecutive ink layers 50, one atop the previous, until the desired height of finished magnet 70 is produced, and that in some embodiments, ink layers 50 may be solid, thereby producing a solid form that may represent any geometric shape, without limitation” (paragraph [0035]).  
Regarding claim 5, Dardona teaches the method of claim 3 as stated above.  Dardona teaches that “first light exposure 54 has a wavelength of 365-405 nm” (paragraph [0031]).  
Regarding claims 13 and 21, Dardona teaches the method of claim 1 as stated above.  Dardona teaches that “the magnetic powder 22 may be a powder made from an alloy of hard magnetic material” (paragraph [0013]).  Dardona teaches that “alloys of NdFeB, NdFeBH, YFeB, and YFeBH are non-limiting examples of materials that have an ability to maintain a relatively strong residual magnetic flux density B” (paragraph [0013]).  Dardona teaches that “an alloy of nominal composition Nd2Fe14B has a crystalline metallic structure that is capable of retaining a particularly strong magnetic flux density B after being exposed to a magnetic field strength H” (paragraph [0013]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dardona et al. (US 20190099940 A1) as applied to claim 3 above, and further in view of Gao et al. (US 20040001973 A1).
Regarding claim 4, Dardona teaches the method of claim 3 as stated above.  A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  Using a solvent in a slurry is well known in the art.  Gao is similarly concerned with a radiation curable composition for in-line printing and containing magnetic particles capable of being magnetized to possess permanent magnetic properties when the composition is cured (paragraph [0002]).  Gao teaches “viscosity reduction or diluting solvents” (paragraph [0040]).  Gao teaches that “the viscosity is dependent upon the coating method employed” (paragraph [0080]).  Gao teaches a plurality of organic-based solvents, including alcohols (paragraphs [0065] – [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an organic-based solvent, as taught by Gao, to adjust the viscosity of the ink to a suitable level.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dardona et al. (US 20190099940 A1) as applied to claim 5 above, and further in view of Ganapathiappan et al. (US 20170203406 A1), previously cited.
Regarding claim 6, Dardona teaches the method of claim 5 as stated above.  Dardona teaches that “ultraviolet light sources of 365 nm and 405 nm wavelengths may be commercially available and readily adaptable to the process of the present disclosure” (paragraph [0010]).  
⦁	Dardona is silent regarding providing the visible light with a light-emitting diode (LED).  
⦁	Ganapathiappan is similarly concerned with forming a plurality of solid polymeric layers, using one or more curing steps, such as exposure of one or more compositions to UV radiation (paragraph [0070]).  Ganapathiappan teaches that “a UV lamp or LED radiation source passes over the deposited layer to cure or partially cure the dispensed droplets into a solid polymer network” (paragraph [0214]).  Ganapathiappan teaches that “a monochromatic light source (e.g., LED light source) is used that has a narrow emitted wavelength range and/or a narrow spot size that is specifically tailored to substantially or partially cure one or more dispensed droplets, and thus not adversely affect other surrounding regions or prior formed layers” (paragraph [0215]).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a monochromatic light source, e.g., LED light source, as the UV light source in the method of Dardona, as taught by Ganapathiappan to a narrow emitted wavelength range and/or a narrow spot size that is specifically tailored to substantially or partially cure one or more dispensed droplets, and thus not adversely affect other surrounding .  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona et al. (US 20190099940 A1) and Ganapathiappan et al. (US 20170203406 A1), previously cited, as applied to claim 6 above, and further in view of Formlabs, The Ultimate Guide To Stereolithography (Sla) 3d Printing, March 2017, previously cited.
Regarding claim 7, modified Dardona teaches the method of claim 6 as stated above.  
⦁	Dardona is silent regarding providing a vat holding the slurry; lowering the base toward the slurry to dispose the raw first layer onto the base prior to curing the raw first layer; lifting the base after curing the raw first layer; removing residual slurry; applying a second fresh layer of the slurry by scrubbing with a knife; lowering the base toward the slurry to dispose the raw second layer onto the cured first layer prior to curing the raw second layer; and lifting the base after curing the raw second layer or disposing the LED below the vat, the vat having one of a translucent bottom and a transparent bottom.  
⦁	Formlabs is similarly concerned with additive manufacturing using photopolymerization (page 1).  Formlabs teaches that stereolithography (SLA) brought the promise of high resolution 3D printing—previously limited to industrial systems—in a much smaller and more affordable setup, with a wide range of print materials (page 3).  Formlabs teaches that these capabilities made 3D 
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the 3D printing of Dardona with stereolithography, as taught by Formlabs, because these capabilities made 3D printing accessible for a variety of custom applications, including engineering, product design and manufacturing, reducing the cost of prototyping.  
Regarding claim 8, modified Dardona teaches the method of claim 7 as stated above.  Formlabs teaches that the light source is disposed below the resin tank, which has a transparent bottom (page 5).  Ganapathiappan teaches that the UV source is an LED (paragraph [0215]).  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the UV laser of Formlabs with a monochromatic light source (e.g., LED light source), as taught by Ganapathiappan because it has a narrow emitted wavelength range and/or a narrow spot size that is specifically tailored to substantially or partially cure a very narrow region, and thus not adversely affect other surrounding regions or prior formed layers.  
 
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona et al. (US 20190099940 A1) as applied to claim 3 above, and further in view of Wang (US 20160064144 A1), previously cited.
Regarding claim 9, modified Dardona teaches the method of claim 3 as stated above.  Dardona teaches that “magnetic powder 22 is combined with photopolymer 20 in ink mixer 24 to produce magnetic ink 30” (which reads upon “wherein creating the slurry comprises homogenously mixing the magnetic material and the photopolymerizing material”, as recited in the instant claim; paragraph [0013]).  
⦁	Dardona is silent regarding sintering the cured first and second layers and the plurality of attached cured layers; and subjecting the cured first and second layers and the plurality of attached cured layers to a hot isostatic press (HIP) process.  
⦁	Wangi s similarly concerned with forming permanent magnets that use rare earth (RE) elements for improved power density of electric motors especially the heavy rare earth elements such as Dy and Tb for improved high temperature magnetic properties (paragraph [0001]).  Wang teaches that the encapsulated powder is heated such that the temperature of the powder combination increases from a first temperature of about 5° C. to 35° C. to a second temperature of about 500° C. to 1000° C. to form a pressed composition (paragraph [0011]).  Wang teaches that the pressed composition is finally heated and sintered at a temperature from about 500 to 1000° C (paragraph [0011]).  Wang teaches that the present method uses hot isostatic pressing (HIP) to form a magnetic material (paragraph [0020]).  Wang teaches that hot isostatic pressing is a well-established process 
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dardona to add HIP and sintering, as taught by Wang to improve the mechanical properties of the part, including making it stronger.  
Regarding claim 22, Dardona teaches the method of claim 13 as stated above.  Wang teaches that it is known that the substitution of dysprosium (Dy) for neodymium .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dardona et al. (US 20190099940 A1) as applied to claim 3 above, and further in view of Gao et al. (US 20040001973 A1) and Wang (US 20160064144 A1), previously cited.
Regarding claim 10, Dardona teaches the method of claim 3 as stated above.  Dardona is silent regarding a specific value for the viscosity or magnetic field, specifically providing the slurry as having a viscosity of at least 3 Pascal-seconds; and providing the magnetic field in the range of 0.5 to 4 Teslas.  Regarding the subject limitation, in order to carry out the invention of Dardona, it would have been necessary and obvious to look to the prior art for exemplary values of viscosity or magnetic field used in additive manufacturing of magnets.  Gao and Wang provide this teaching.  Gao is similarly concerned with a radiation curable composition for in-line printing and containing magnetic particles capable of being magnetized to possess permanent magnetic properties when the composition is cured (paragraph [0002]).  Gao teaches “viscosity reduction or diluting solvents” (paragraph [0040]).  Gao teaches that “the 3 Pascal-seconds is 3000 cps).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate viscosity, such as over 3000 cps, as taught by Gao, in order to ensure sufficient thickness of each applied layer.  Wang teaches that a magnetic field from magnet 20 is applied to the powder combination to align the magnetic dipoles therein (paragraph [0024]).  Wang teaches that the magnetic field has a magnetic field strength from about 1 to about 3 Tesla (paragraph [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate magnetic field strength, such as between 1 and 3 Tesla, as taught by Wang, in order to be able to impose sufficient strength to cause the particles to rotate in the intended orientation while in the slurry.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/13/12-12/17/21; Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16-22.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733